DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                       AARON MICHAEL SMITH,
                             Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                              No. 4D12-0757

                            [January 28, 2015]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Charles E. Burton, Judge; L.T. Case No.
2010CF010031CMB.

    Michael R. Hanrahan of Michael R. Hanrahan, PA, West Palm Beach,
for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Mitchell A. Egber,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

    Appellant, Aaron Michael Smith, timely appeals his judgment and
sentence after a jury found him guilty of one count of first degree murder
with a firearm while wearing a mask, one count of robbery with a firearm
while wearing a mask, one count of conspiracy to commit a robbery with
a firearm while wearing a mask, and two counts of false imprisonment
with a firearm while wearing a mask. Smith argues on appeal that the
trial court erred admitting the in-court and out-of court identifications of
him by a witness, in granting the State’s motion in limine preventing him
from impeaching a witness on her status as a probationer, and in denying
his motion to suppress the search warrant obtained by investigators to
search his cell phone records. We find no merit in any of Smith’s
arguments, and thus affirm his convictions and sentences.

   Affirmed.

DAMOORGIAN, C.J., TAYLOR and CONNER, JJ., concur.
                      *        *        *

Not final until disposition of timely filed motion for rehearing.




                               2